Granger, J.
It is urged that there is nothing in the evidence to show that “De France had anything to do with the selling or keeping for sale of intoxicating liquors in the premises as found by the court.” It is true that in the lease from De France to Jones and Davis there is a provision that the building should not be used for “unlawful purposes.” Without saying that there is evidence from which the court could find that De France was guilty of active participation in the keeping and selling in the building, the evidence is such as to warrant a finding that it was ' done with his knowledge and permission. He lived upstairs in the same building. He saw the beer kegs, glasses, and many evidences of its being a saloon. He was often about the building and sometimes in it. There were drunken men about there, and such evidences as would indicate to any person of ordinary observation that it. was being kept as a saloon for the sale of intoxicating liquors. The fact that it was so kept is not questioned. The plaintiff concedes that if De France had knowledge of the selling by Jones and Davis it is sufficient. We think the finding of the district court in this respect is warranted.
It is also urged that the judgment in effect makes the fines a lien on the homestead of De France. Nothing in the record indicates that such is the fact. It does appear that he slept upstairs or perhaps lived up there. It does not appear that it was his homestead, or that he is entitled to one as exempt. It is, however, urged that it -was the duty of the district court to determine whether or not any part of the premises was a homestead. The proceeding in the district court, so far as we can discover from the record, *424was without reference to a homestead right. The law does not require the district court, in such a proceeding, to assume such a right where it is not • claimed. The question of a homestead right is in. no way involved in the proceeding.
No illegality appears to disturb the action of the district court, and the petition is dismissed.